PER CURIAM.
Giovanno Antonio Miele was tried by jury and duly convicted of certain drug offenses. While we affirm Miele’s convictions we reverse the sentence imposed and remand for resentencing. We agree with Miele’s assertion that because the offenses charged were committed in 1988, before the present habitual offender statute, under Whitehead v. State, 498 So.2d 863 (Fla.1986), he could not be sentenced to a term of imprisonment longer than that recommended by the guidelines. The state agrees with Miele’s position as just outlined. Further, the other reason asserted by the trial court for departing from the sentencing guidelines which was that Miele was recently released from incarceration for the same offense which Miele now stands convicted is also invalid. See Gibson v. State, 553 So.2d 701 (Fla.1989).
Affirmed in part; reversed in part; and remanded for re-sentencing.
DOWNEY and POLEN, JJ., and » WALDEN, JAMES H., Senior Judge, concur.